Per Curiam.
Section 220 of the Civil Practice Act, which provides: “ The summons may be served by any person of the age of eighteen years or over, other than a party to the action,” does not, in our view, preclude service by an officer or director of a plaintiff corporation. As was said in Woods v. DeFiganiere (1 Robt. [24 N. Y. Super. Ct.] 607, atp. 611): “ All the provisions of the Code, as a general rule, when treating of parties to the action, mean only the parties to the record, whether nominal parties, or the actual parties in interest.” This decision was cited with approval in People of State of New York v. Mutual Gas Light Co. (74 N. Y. 434, at p. 435). In the latter case the Court of Appeals in determin*49ing the meaning of the word ec party n in connection with examinations before trial said, “ the word 1 party/ as used in this and previous similar statutes, has an unmistakable meaning. It means a plaintiff or defendant, and cannot be extended to the officers, servants, agents and employees of the parties, whether such parties be corporations or natural persons,”
We see no sufficient reason for applying a different meaning to the word “ party ” under this section than that generally applied b;?- the courts with respect to it.
Order reversed, with ten dollars costs and disbursements, and motion denied, with leave to the defendant to answer within six days after service of order entered hereon upon payment of said costs.
All concur; present, Levy, Callahan and Peters, JJ.